56 Cal. Rptr. 3d 473 (2007)
154 P.3d 999
BIVENS (Webster)
v.
COREL CORPORATION.
No. S132695.
Supreme Court of California.
March 21, 2007.
Dismissed and remanded to Court of Appeal, Fourth District, Division One.
In light of the decision in Californians for Disability Rights v. Mervyn's LLC, (2006) 39 Cal. 4th 223, 46 Cal. Rptr. 3d 57, 138 P.3d 207, review in the above-entitled matter is dismissed. (Cal. Rules of Court, rule 8.528(b).)
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.